
	
		III
		111th CONGRESS
		1st Session
		S. RES. 349
		IN THE SENATE OF THE UNITED STATES
		
			November 10, 2009
			Mr. Burr (for himself,
			 Mr. Akaka, Mr.
			 Isakson, and Mr. Johanns)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Supporting and encouraging greater support
		  for Veterans Day.
	
	
		Whereas veterans of service in the United States Armed
			 Forces have served the Nation with honor and at great personal
			 sacrifice;
		Whereas the people of the United States owe the security
			 of the Nation to those who have defended it;
		Whereas on Veterans Day each year, the Nation honors those
			 who have defended democracy by serving in the Armed Forces;
		Whereas veterans continue to provide a valuable service in
			 their communities across the Nation and are important members of
			 society;
		Whereas we must honor and express our sincere gratitude to
			 all our veterans for their unwavering commitment to country, justice, and
			 democracy;
		Whereas the observance of Veterans Day is an expression of
			 faith in democracy, faith in United States values, and faith that those who
			 fight for freedom will defeat those whose cause is unjust;
		Whereas major hostilities of World War I were formally
			 ended at the 11th hour of the 11th day of the 11th month of 1918 by the signing
			 of the Armistice near Compiègne, France; and
		Whereas section 6103(a) of title 5, United States Code,
			 provides that Veteran's Day, November 11 is a legal public
			 holiday: Now, therefore, be it
		
	
		That the Senate encourages—
			(1)the people of the
			 United States to demonstrate their support for veterans on Veterans Day each
			 year by treating that day as a special day of reflection; and
			(2)schools and
			 teachers to educate students on the great contributions veterans have made to
			 the United States and its history, both while serving as members of the United
			 States Armed Forces and after completing their service.
			
